Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 2/18/2022 is acknowledged and has been entered. 
Claims 1-4, 9-11 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Yanagida et al (US 2016/0073487) discloses (Figs. 1, 29 and 32, and associated text) an extreme ultraviolet light generation system comprising: a chamber (2); a target generation unit (26) configured to output a target (droplets 27) toward a predetermined region (25) in the chamber; a laser system (3) configured to output a first pre- pulse laser beam (Fig. 29: P1), a second pre-pulse laser beam (Fig. 29: P2), and a main pulse laser beam (Fig. 29: M) to irradiate the target with the first pre-pulse laser beam, the second pre-pulse laser beam, and the main pulse laser beam in this order; and a control unit configured to control the laser system so that a first delay time from a timing of irradiation of the target with the first pre-pulse laser beam to a timing of irradiation of the target with the second pre-pulse laser beam and a second delay time from the timing of irradiation of the target with the second pre-pulse laser beam to a timing of irradiation of the target with the main pulse laser beam have a following relation: the first delay time < the second delay time (See Fig. 29, which shows the delay between P1 and P2 is less than the delay between P2 and M). Yanagida et al do not appear to specify that fluence of the first pre-pulse laser beam is 1.5 J/cm- to 16 J/cm- inclusive at a position where the target is irradiated with the first pre-pulse laser beam. However [0295], [0277], [0268], [0267] all specify values for the fluence of the 
The prior art fails to anticipate or render obvious, alone or in combination, that the laser system includes a master oscillator, a first polarizer disposed on an optical path of a pulse laser beam output from the master oscillator and configured to bifurcate the pulse laser beam into a first laser beam including a first polarization component and a second laser beam including a second polarization component, a second polarizer configured to merge the first laser beam and the second laser beam and output the merged laser beams as the first pre-pulse laser beam and the second pre-pulse laser beam, a first delay optical path included in an optical path of the first laser beam between the first polarizer and the second polarizer, and a second delay optical path included in an optical path of the second laser beam between the first polarizer and the second polarizer, the second delay optical path being longer than the first delay optical path, in the combination required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        2/24/2022